 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,                      ) 2:17-CR-274-JAD-(PAL)
                                                     )
 9                          Plaintiff,               )
                                                     )
10           v.                                      ) Final Order of Forfeiture
                                                     )
11    CARLOS ROBERTO AGUILAR                         )
      MENDOZA,                                       )
12                                                   )
                            Defendant.               )
13

14          The United States District Court for the District of Nevada entered a Preliminary Order of

15 Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and Title 18, United States Code,

16 Section 2253(a)(1) and 2253(a)(3) based upon the plea of guilty by defendant Carlos Roberto

17 Aguilar Mendoza to the criminal offense, forfeiting the property set forth in the Plea Agreement

18 and the Forfeiture Allegation of the Criminal Indictment and shown by the United States to have

19 the requisite nexus to the offense to which defendant Carlos Roberto Aguilar Mendoza pled

20 guilty. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. 20; Plea Agreement, ECF No.

21 21; Preliminary Order of Forfeiture, ECF No. 22.

22          This Court finds that the United States of America may amend this order at any time to

23 add subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25          This Court finds the United States of America published the notice of forfeiture in

26 accordance with the law via the official government internet forfeiture site, www.forfeiture.gov,
 1 consecutively from June 1, 2018, through June 30, 2018, and September 14, 2018, through

 2 October 14, 2018, notifying all potential third parties of their right to petition the Court. Notice

 3 of Filing Proof of Publication, ECF Nos. 24 and 30.

 4          This Court finds the United States of America notified known third parties by personal

 5 service, or by regular mail and certified mail return receipt requested, of their right to petition the

 6 Court. Notice of Filing Service of Process – Personal Service, ECF No. 29.

 7          On September 21, 2018, the United States Marshals Service personally served Mirna

 8 Mendonza with copies of the Preliminary Order of Forfeiture and the Notice. Notice of Filing

 9 Service of Process – Personal Service, ECF No. 29.

10          This Court finds no petition was filed herein by or on behalf of any person or entity and

11 the time for filing such petitions and claims has expired.

12          This Court finds no petitions are pending with regard to the property named herein and

13 the time for presenting such petitions has expired.

14          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all

15 possessory rights, ownership rights, and all rights, titles, and interests in the property hereinafter

16 described are condemned, forfeited, and vested in the United States of America pursuant to Fed.

17 R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); Title 18, United States Code,

18 Section 2253(a)(1) and 2253(a)(3); and Title 21, United States Code, Section 853(n)(7) and shall

19 be disposed of according to law: an HP desktop computer tower, bearing S/N 3CR1440JTP

20 (property).

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all forfeited

22 funds, including but not limited to, currency, currency equivalents, certificates of deposit, as well

23 as any income derived as a result of the United States of America’s management of any property

24 forfeited herein, and the proceeds from the sale of any forfeited property shall be disposed of

25 according to law.

26 / / /




                                                       2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies

 2 of this Order to all counsel of record.

 3         DATED this
           DATED  this 19th
                       ___ day
                            dayofof________________,
                                    November, 2018. 2018.

 4

 5

 6                                           UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                               3
